DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
	The Applicants arguments and amendments filed on 5/5/22 have been considered and entered.  Applicants arguments in conjunction with amendments “wherein the billing service is automatically updated based on initial subscription order, additional subscription order, renewal of a subscription order, cancellation of a subscription order, and transfer of the subscription service from one bearer provider to an alternative bearer provider” have been fully considered and are persuasive.  Therefore rejections of claims 1, 3-21 have been withdrawn.

Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and found to be persuasive.  These remarks, along with the amendments filed “wherein the billing service is automatically updated based on initial subscription order, additional subscription order, renewal of a subscription order, cancellation of a subscription order, and transfer of the subscription service from one bearer provider to an alternative bearer provider” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.  The closest prior art found, which was previously cited is as follows:
Pai et al US (9,307,370) teaches a communication system is provided that sets up a group call, originated in a first originating network, in a second originating network when insufficient resources are available in the first originating network, wherein the first originating network is one of a narrowband network and a broadband network and the second originating network is the other network of the narrowband and broadband networks. An infrastructure device, such as a Call Controller or a Group Call Server, of the first originating network receives a first group call request from an originating mobile device and, in response to receiving the request, determines that insufficient resources are available in the first originating network for allocation to the mobile device for the group call. In response to determining that insufficient network resources are available, the infrastructure device arranges to set up an originating leg of the group call for the originating mobile device in the second originating network.
Emura et al US (20020129371) teaches a server on the media distribution side stores broadband media comprising versions of views for large-data-volume broadband communication, and narrowband media comprising versions of views for narrowband communication with smaller data volumes than broadband communication. Switching of media for distribution is then performed between broadband media and narrowband media according to client terminal status-that is, according to the band that can be used by a client terminal.
Smith et al US (20040131052) teaches a method and system for allowing end users to dynamically setup broadband networks on demand. It utilizes a regular phone call to determine the end points of the broadband call and it may use portions of, or the complete path of, the DS0 path through the network to setup the broadband network.
None of these references taken alone or in any reasonable combination teach the claim as amended, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478